Exhibit 10.2
DSD PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the annual objectives of the company,
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that compensation remains competitive.
 
   
Participants:
  Key management employees, individual contributors, and senior executive
officers of Dean Foods DSD Platform who are in positions to influence and/or
control results in their specific areas of responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position level in the organization, performance
against financial targets and performance against individual objectives as set
forth below.

      Participant Group   DSD Objectives
President, DSD
  20% Dean Foods Financial(s)
 
  40% DSD Financial(s)
 
  40% Individual Objectives
 
   
Senior Leadership Team (Direct reports to
  60% DSD Financial(s)
President, DSD) & DSD Corporate Staff
  40% Individual Objectives
 
   
Group Vice Presidents and DSD Group Staff
  60% Group Financial(s)
 
  40% Individual Objectives
 
   
General Manager and Staff
  60% Business Unit Financial(s)
 
  40% Individual Objectives

     
Payout Scales:
  The payout factor for the financial component is 0% — 200% based on actual
performance against approved objectives. The payout factor for the individual
objective component is 0% — 150% of actual performance against approved
objectives.
 
   
Objectives Performance Payout Factor:
  Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan.

1



--------------------------------------------------------------------------------



 



DSD PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Individual Objectives:
  Each plan participant will have a component of their incentive based on the
attainment of certain specified individual performance objectives as determined
by the Participant’s supervisor. Actual earned awards are based on the
individual’s performance rating under the One Dean Performance Management
Program (PMP). The Company will provide guidelines for the determination of
these awards on an annual basis
 
   
 
  If financial performance exceeds 100% of target, then the individual payout
factor is multiplied by the financial payout factor for purposes of calculating
the individual component of the incentive award. If a participant has 2 or more
financial measures in the financial component, then the financial payout factors
are averaged on a pro rata basis to determine if overall Financial performance
exceeds 100% of target. If the prorata average of the financial payout factors
exceeds 100% of target, then the prorata average of the financial factors is
multiplied by the Individual payout factor for purposes of calculating the
individual component of the incentive award.
 
   
Adjustment of Targets
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the incentive criteria, targets or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or a region’s or
business unit’s financial target.
 
   
Determination of Individual Target Incentive:
  Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements.
 
   
Eligibility:
  Eligibility is determined by level in the company or as approved by the
President, DSD or Executive Vice President Human Resources, or their designate.
Participants must be actively employed by the Company on the date incentive
awards are paid in order to receive an incentive award, except as otherwise
provided by State law. If a participant dies, becomes disabled, or retires prior
to the payment of awards, the participant may receive a payout, at the time
other incentive awards are paid, based on actual time in the position and actual
results of the company. Eligibility and individual target amounts may be
prorated. A participant’s year-end base salary will be used to calculate the
incentive award. All proration of incentive awards will be calculated based on
whole month participation. If an employee

2



--------------------------------------------------------------------------------



 



DSD PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
 
  becomes eligible to participate in the plan, transfers or becomes ineligible
to participate in the plan between the first day of the

month and the 15th of the month, the incentive award will be calculated based on
full month participation. If the eligibility change occurs between the 16th of
the month and the end of the

month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible participants who join the company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance.
 
   
Special Awards:
  Upon recommendation of the Dean Foods Company CEO and the President, DSD
special awards may be made to individual employees in the Company in recognition
of extraordinary achievement which has created or will create value for Dean
Foods and its shareholders.

3